Citation Nr: 1012387	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 1972 
to May 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Special Processing Unit, 
located at the Regional Office (RO) in Cleveland.  However, 
jurisdiction over the claims file has remained at the RO in 
Houston, Texas.

The Veteran failed to report for a Board hearing, which was 
scheduled to be conducted in March 2010.  To the Board's 
knowledge, the Veteran has offered no explanation as to why 
he was unable to appear and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009) [failure to 
appear for a scheduled hearing treated as withdrawal of 
request].  


FINDING OF FACT

Hepatitis C was not noted in service or for many years 
thereafter, and is not related to service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In an April 2005 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection.  That letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence 
it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his 
or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the April 
2005 letter complied with this requirement.

Although the Veteran was not notified as to the elements of 
the Dingess notice, including the disability-rating and 
effective-date elements of his claim, as service connection 
is being denied, no effective date or disability rating will 
be assigned; and, therefore there is no prejudice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs), service personnel records, and all of the 
identified post-service private and VA treatment records.  
In addition, the Veteran was afforded 2 VA examinations.  
The most recent examination was adequate because the 
examination was performed by a medical professional based on 
a review of claims file, solicitation of history and 
symptomatology from the Veteran, and thorough examination of 
the Veteran, and the diagnoses and rationales are consistent 
with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for 
hepatitis C is thus ready to be considered on the merits.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. § 1110.  
To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran now asserts that he incurred hepatitis C as a 
result of blood transfusions during surgeries in 1972 and 
1977.  He has alternatively contended that the current 
disability is related to air gun inoculations, and sexual 
transmission.  However, for reasons that will now be 
addressed, the Board finds that service connection for 
hepatitis C is not warranted.  

The Board concludes that hepatitis was not noted in any form 
in service.  We base this conclusion on the negative service 
treatment records, as well as the normal examination at 
discharge, and the Veteran's signed statement at discharge 
that he had no history of liver trouble (among other 
things).  The Veteran has contended that hepatitis was noted 
in service, and, alternatively, that it was not.  For 
reasons that will be discussed in more detail below, we find 
that the Veteran's assertions, to the extent that they 
relate hepatitis C to service, are not credible, and they 
are accorded less probative weight than the negative service 
records.  

The Board also concludes that there was no continuity of 
symptomatology after service.  We base this conclusion on 
the fact that the Veteran did not file a claim for service 
connection until April 2005.  Meanwhile, in August 1979 and 
March 1990, the Veteran filed claims with VA; however, he 
mentioned only knee and leg injuries, and did not mention 
hepatitis.  A VA examination in November 1979 was 
pertinently normal.  The Veteran also filed a claim with VA 
in June 2004, but did not mention hepatitis.  A VA 
examination in September 2004 was pertinently normal.  Thus, 
the Veteran has demonstrated that he was familiar with the 
process for filing for VA disability benefits, that he 
availed himself of such benefits when he believed he had a 
disability that was related to service, and that he did not 
mention hepatitis to VA for more than 25 years after 
discharge.   

The Board accepts that a test specific for hepatitis C was 
not available until long after service.  However, the 
assertion that the Veteran had hepatitis in any form during 
or following service is in conflict with the normal in-
service findings, as well as the Veteran's denial of 
pertinent history at separation, and his decision not to 
claim service connection for hepatitis while claiming other 
disabilities.  

Regarding nexus, the report of a September 2005 QTC 
examination reveals the examiner's note that the "veteran 
states he received blood transfusions in 1972 for tibial 
tuberosity repair and in 1977 after a motorcycle accident."  
The examiner further noted that the "claimant has been 
suffering from hepatitis C.  The condition has existed since 
1975."  The examiner stated that the Veteran has hepatitis C 
and "the likely risk factor is transfusions.  He was exposed 
to this risk factor during military service because given 
time frame of transfusions and reported service."  Following 
the examination, the RO sent the claims file to the examiner 
for review.  He provided an addendum opinion stating that 
lab testing prior to June 20, 2005 shows normal liver and 
kidney function.  He acknowledged that the reports regarding 
both fractures and hospital courses neglect to mention any 
history of transfusion.  He concluded that the source of the 
hepatitis C could not determined.  

On VA examination June 2009, the Veteran denied I.V. or 
other illicit drug use.  The Veteran attributed his 
hepatitis C to air gun injections, right knee surgery in 
1972, and fractured right lower leg in 1977.  The examiner 
reviewed the service treatment records and claims file and 
found no history of a blood transfusion, including the 
surgeries in 1972 and 1977.  He established the onset of the 
disease as May 1996.  The examiner concluded that, as there 
was no blood transfusion during surgery, the hepatitis C was 
not caused by the surgeries in service.  Regarding whether 
the cause was snorting cocaine from 1975 to 1976, the 
examiner stated that this could not be determined without 
resort to speculation, as the Veteran denied illicit drug 
use.  

The Board concludes that there is no relationship between 
the Veteran's hepatitis C and service.  We base this 
conclusion on the negative June 2009 opinion regarding the 
claimed transfusions in service.  Notably, while the Veteran 
now contends that he had transfusions, at the time of the 
September 2005 examination he stated that he did not 
remember whether he had transfusions.  Moreover, as 
discussed above, we find the Veteran's report of 
transfusions lacking in credibility.  In contrast, the June 
2009 examiner offered a conclusive opinion on this point, 
based on a review of the records.  

The June 2009 opinion is also more probative than the 
inconclusive opinion of the September 2005 examiner, as it 
is based on a more accurate history.  The September 2005 
examiner's initial opinion was based on statements of the 
Veteran, which the Board has concluded are false.  

While the June 2009 examiner could not provide an opinion 
regarding drug use, this appears to be based on his 
uncertainty as to whether the Veteran's account was 
accurate.  However, the Board finds that the Veteran has not 
told a consistent story regarding I.V. drug use.  In fact, a 
June 1989 medical certificate for alcohol rehab contains a 
notation that the Veteran reported a history of intravenous 
drugs, cocaine and heroin, but none since he left the 
military.  However, in July 2004, after being diagnosed with 
hepatitis C, a VA outpatient note reveals that the Veteran 
reported that he may have been exposed via transfusion in 
Germany or via sexual partners, and that he had no I.V. drug 
use.  In a June 2005 questionnaire, the Veteran reported 
blood transfusions in 1972 and 1977, but reported no high 
risk sexual activity, and reported that he had used 
intravenous drugs in Germany in 1975, but only experimented 
3 or 4 times and never shared needles with anybody.  

In weighing the conflicting evidence provided by the Veteran 
at various times, the Board is especially convinced by the 
June 1989 account, as the Veteran was seeking purely medical 
treatment, and had not yet filed a claim for compensation.  
Indeed, he was not aware of a diagnosis of hepatitis C at 
that time.  Therefore, it seems likely that he would report 
his history carefully and accurately so that the health care 
providers would have a fully-informed history and provide 
appropriate treatment.

In contrast, when the Veteran thereafter presented his 
story, he was seeking VA benefits rather than simply medical 
treatment.  The Board is of course cognizant of possible 
self interest which any veteran has in promoting a claim for 
monetary benefits.  The Board may properly consider the 
personal interest a claimant has in his or her own case, but 
the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and see 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].

There is no doubt that the Veteran is competent to relate 
whether or not he has used I.V. drugs.  Thus, his competency 
is not at issue.  Rather, it is his credibility which the 
Board finds is lacking.  Simply put, the Veteran has changed 
his story to better support a claim for VA benefits.  

While the Veteran has asserted that he used I.V. drugs in 
the service, no compensation shall be paid if a disability 
is the result of a veteran's own willful misconduct, 
including the abuse of alcohol and drugs.  See 38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2009); 
see also VAOPGPREC 2-97 (January 16, 1997).  Thus, even if 
conceded that the I.V. drug use was in the military, service 
connection cannot be granted on that basis.

In addition, the Board acknowledges an April 2007 research 
note containing a notation that the probable mode of 
transmission for hepatitis C was surgery on the Veteran's 
knee in the military in 1972.  Again, this is based on the 
Veteran's statements rather than a review of the record.  
Although he is competent to relate that he had a 
transfusion, he has been an inconsistent historian on this 
point, and the STRs (as interpreted by the June 2009 
examiner) show that there was no transfusion during either 
procedure.  Thus, this is simply a recitation of the 
Veteran's assertions, which are not credible.  An examiner's 
impression based upon an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993)

Regarding the Veteran's assertions as to air gun injections 
and sexual transmission, these assertions have only been 
raised quite recently.  They amount to little more than 
speculation on his part, and are not supported by any other 
evidence.  In light of the Board's conclusion as to the 
Veteran's credibility, the Board finds this evidence 
unpersuasive.  In sum, the evidence demonstrates that there 
was no disease or injury in service that is related to the 
Veteran's hepatitis C.  As such, service connection is not 
in order.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against 
each claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


